Citation Nr: 1619591	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-41 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1982 to November 1986 and May 1990 to August 1991 with additional unverified service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.

The issue was previously remanded by the Board in April 2015 for additional development.  The issue has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to the adjudication of the Veteran's claim of entitlement to service connection for a right knee condition.

The Veteran asserts entitlement to service connection for a right knee condition as related to a June 1988 injury while on active duty.  Service treatment records (STRs) reflect that in June 1988, aboard the U.S.S. Abraham Lincoln, the Veteran twisted his knee while crawling through a small space on the boat.  He hit his knee and had acute pain and swelling.  It hurt to flex and put weight on it.  The Veteran indicated at the time that the pain was in the medial aspect.  On observation, the knee did not have edema or effusion, but had a mild tender medial collateral ligament area.  The Veteran was assessed with a medial collateral ligament strain of the right knee.  

Although the STRs show a right knee injury from June 1988, it remains unclear whether the Veteran was on active duty, active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  The Veteran claims that his second period of active duty began in May 1988 rather than in May 1990, as indicated by his DD-214.  See e.g., VA Form 21-526 dated October 3, 1991.  The STRs contain a March 1988 VA enlistment Navy examination with a physical inspection date indicated as May 17, 1988 with an associated report of medical history.  An abstract of service and medical history report indicates the Veteran was involved in recruit training from May 13, 1988 with the location listed as "Great Lakes, IL" and from June 6, 1988 he was on "DUTY" (unspecified) located at the "PCU Abraham Lincoln" "CVN-72."  The records suggest that the Veteran may have been on active duty from May 1988 as asserted but it has not been verified by the AOJ.  On remand, the AOJ must verify the Veteran's period of active duty or indicate whether he was on a period of ACDUTRA or INACDUTRA in June 1988.

Pursuant to the April 2015 Board remand, the Veteran was afforded a VA knee examination in May 2015.  The Veteran described his June 1988 ship injury and that he was on crutches for two weeks.  In 2001, he re-injured his knee again while playing a sport and was diagnosed with an acute tear of the right medial meniscus and anterior cruciate ligament.  He had an arthroscopy in December 2005 and had a partial medial meniscectomy and chondroplasty of the right medial femoral condyle.  He re-injured his knee again in 2006 and had a second arthroscopy done in September 2006 for resection of partial medial meniscectomy of the right knee and right anterior cruciate ligament tear.  The VA examiner opined the Veteran's anterior cruciate ligament tear status post repair, partial meniscectomy and osteoarthritis was not caused by or related to the claimed in-service injury, event or illness, including the 1988 active duty injury.  The rationale was that the records revealed a 2001 post-service injury with a diagnosis of an anterior cruciate ligament tear and right medial meniscus tear and that surgery was for repair of this condition.  

The Board finds that the May 2015 opinion remains unclear and appears to be more of an observation than a well-reasoned rationale.  For example, although the opinion suggests right knee arthritis is attributable to the 2001 injury rather than the 1988 injury, there is no explanation as to why the 2001 injury is seemingly more significant than the 1988 injury or what link exists between arthritis and 2001 injury.  When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  After verification of the Veteran's service, an addendum opinion is required to address the etiology of the Veteran's right knee condition.  

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate source (i.e., the National Personnel Records Center, the Department of the Navy, and/or the Veteran's Reserves Unit if applicable) to clarify the Veteran's periods of service (notably for the period between November 1986 and May 1990), and clearly identify periods of active duty, ACDUTRA and INACDUTRA.  In particular, the Board is interested in ascertaining whether the Veteran was on a period of active duty, ACDUTRA, or INACDUTRA in June 1988 when he injured his right knee.

Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile.  All records and/or responses received should be associated with the claims file.  

2.  Obtain any outstanding relevant VA treatment records to include those from the Dayton VAMC beyond September 2015.

3.  Thereafter, provide the claims file to a VA examiner who has sufficient expertise to determine the etiology of the current right knee conditions.  If the examiner determines that an actual physical examination(s) is necessary, one should be scheduled.  

The examiner must review the claims file and must note that review in the report.  Based on a review of the record, the examiner should provide the following opinions:

Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's right knee conditions were incurred in or otherwise related to active service, ACDUTRA or INACDUTRA, including the Veteran's June 1988 injury as noted in his STRs?

A complete rationale should be provided for any opinion expressed.  When providing the opinion, the examiner should review the May 2015 VA examination and opinion.

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




